Case 1:18-cv-00125-HG-RT Document 74 Filed 04/27/20 Page 1 of 2   PageID #: 909




 Alan Alexander Beck
 Law Office of Alan Beck
 2692 Harcourt Drive
 San Diego, CA 92123
 (619) 905-9105
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com

 Stephen D. Stamboulieh
 Stamboulieh Law, PLLC
 P.O. Box 4008
 Madison, MS 39130
 (601) 852-3440
 stephen@sdslaw.us
 MS Bar No. 102784
 *Admitted Pro Hac Vice

 Attorneys for Plaintiff
 ANDREW NAMIKI ROBERTS

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

 ANDREW NAMIKI ROBERTS             ) Civil Action No. 1:18-cv-00125-HG-RT
                                   )
               Plaintiff,          ) MOTION TO LIFT STAY AND
                                   ) RE-URGE SUMMARY JUDGMENT;
 v.                                ) COVER PAGE MOTION FOR SUMM-
                                   ) ARY JUDGMENT; SUPREME COURT
 RUSSELL SUZUKI, in his Official ) OPINION; CERTIFICATE OF SERVICE
 Capacity as the Attorney General  )
 of the State of Hawaii and AL     )
 CUMMINGS in his Official Capacity )
 as the State Sheriff Division     )
 Administrator                     ) JUDGE: Hon. Helen Gillmor
                                   )
 Defendants.                       ) TRIAL: Vacated
 _______________________________) HEARING: November 26, 2019



                                      1
Case 1:18-cv-00125-HG-RT Document 74 Filed 04/27/20 Page 2 of 2          PageID #: 910




                 PLAINTIFF’S MOTION TO LIFT STAY AND
                    RE-URGE SUMMARY JUDGMENT

       Pursuant to this Court’s Orders on November 26, 2019 [ECF # 71] staying

 this matter pending a decision in New York State Rifle & Pistol Association, Inc. v.

 City of New York, No. 18-280, and on December 12, 2019 ordering that the parties

 “may re-file the cover sheet of the motions to have it considered by the Court”

 [ECF # 72], Plaintiff files his Motion to Lift the Stay and re-urges his Motion for

 Summary Judgment. New York State Rifle & Pistol Association was decided today

 and is attached to this motion for the Court’s convenience.

       Wherefore, premises considered, Plaintiff requests that the stay be lifted, and

 Plaintiff re-urges his Motion for Summary Judgment and files the cover sheet of

 his Motion for Summary Judgment hereto.

       Dated: Madison, Mississippi, April 27, 2020.

                           Respectfully submitted,

                           /s/ Alan Beck
                           Alan Alexander Beck

                           /s/ Stephen D. Stamboulieh
                           Stephen D. Stamboulieh
                           Stamboulieh Law, PLLC
                           *Admitted Pro Hac Vice




                                           2
